Citation Nr: 1417357	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  The Veteran died in June 1997 and the Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied entitlement to service connection for the cause of the Veteran's death.

In June 2010, the Appellant testified at Videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board for appellate consideration in January 2011 when it was remanded for additional development; May 2012 when an expert medical opinion was requested; September 2012 when it was remanded for initial consideration of additional evidence received by the Agency of Original Jurisdiction (AOJ); and June 2013 when the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, a joint motion for remand ordered that the June 2013 decision be vacated and remanded to the Board for action consistent with the terms of the joint motion.  The appeal has now been returned to the Board for action consistent with the terms of the joint motion.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set out in the introduction, the Board denied the Appellant's claim for service connection for the cause of the Veteran's death in a June 2013 decision, which was vacated by the Court in November 2013 and remanded to the Board for action consistent with the terms of the joint motion for remand.  

In the November 2013 joint motion, the parties agreed that the VA did not fulfill its duty to assist the Appellant in substantiating her claim.  Specifically, the Veteran's social security number (SSN) during service was different from his SSN used subsequent to service.  Several documents listed in the claims file showed three variations of the last four digits of the Veteran's SSN.  Also, at the June 2010 Videoconference hearing, the Appellant testified that the Veteran's SSN was changed prior to his enlistment into military service.  Although the Board remanded the claim in January 2011 for the AOJ to search for the Veteran's service records using the three variations of his SSN as identified in the record, subsequent records requests used two variations of the Veteran's SSN, but there was no indication that an adequate request was made using a third variation of the Veteran's SSN.  It was also noted that the Appellant was not provided notice indicating whether VA had obtained all of the Veteran's available service records.  Thus, the parties agreed that the claim should be remanded to ensure compliance with the Board's January 2011 remand directives and VA's duty to assist by requesting the Veteran's service records using the variation of his SSN as directed in the joint motion and to ensure that the appellant is provided with adequate notification if such records are found to be unavailable.   

In light of the foregoing, the claim must be remanded for the purpose of ensuring that all necessary steps have been taken to obtain copies of all records relevant to the Veteran's service, including records that may be associated with the variation of the Veteran's SSN identified in the November 2013 joint motion.  

Finally, in correspondence received in April 2014, the Appellant's attorney requested that the Appellant be afforded an additional opportunity to present testimony in support of her claim at a Travel Board hearing sitting at the RO.  Accordingly, the case must be remanded to the RO so that a Travel Board hearing may be scheduled in accordance with the Appellant's request.  38 C.F.R. § 20.702.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take the necessary steps to obtain copies of all records relevant to the Veteran's service, to specifically include records associated with the variation of his SSN identified in the November 2013 joint motion.  All records requests and responses received must be documented in the claims file and all pertinent follow up must be undertaken.  

If any of the Veteran's service records cannot be located for any reason, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The AOJ must then: (a) notify the claimant and her attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant and her attorney must then be given an opportunity to respond.

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, the RO should again review the record and readjudicate the issue on appeal.  If the decision remains unfavorable, provide a supplemental statement of the case to the Appellant and her attorney.  An appropriate period of time should be allowed for response. 

3.  After the development requested above has been completed, schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Appellant and her attorney of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



